FIRST AMENDMENT TO CARRY AGREEMENT

 

This First Amendment to Carry Agreement (this “Amendment”), dated as of July 15,
2012, but effective as of August 1, 2012, is between American Eagle Energy
Corporation, a Nevada corporation (“AEEC”), and American Eagle Energy Inc., a
Nevada corporation (“AEEI” and together with AEEC, “AEE”), each of whose address
is 2549 W. Main Street, Suite 202, Littleton, Colorado 80120, and NextEra Energy
Gas Producing, LLC, a Delaware limited liability company (“NEGP”), whose address
is 601 Travis Street, Suite 1900, Houston, Texas 77002. AEE and NEGP are
sometimes referred to herein as a “Party” or the “Parties.”

 

RECITALS

 

A. AEE and NEGP are parties to a Carry Agreement dated as of April 16, 2012 (the
“Agreement”).

 

B. AEE and NEGP desire to amend the Agreement as set forth in this Amendment.

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.1 Defined Terms and References. Capitalized terms used but not defined in this
Amendment shall have the meanings assigned in the Agreement. References in this
Amendment to Sections shall mean Sections of the Agreement.

 

1.2 Amendments to Agreement.

 

(a) Four additional oil and gas wells shall be added to the Agreement as “Carry
Wells.” The Drilling Schedule to the Agreement is amended and restated in its
entirety to read as set forth in Exhibit B attached to this Amendment.

 

(b) Section 2.1(a) shall be amended in its entirety to read as follows:

 

AEE shall Drill and Complete ten oil and gas wells (each a “Carry Well”) in
which NEGP shall participate pursuant to the terms of this Agreement, at the
Approved Drilling Locations within the Property. AEE shall use commercially
reasonable efforts to drill the Carry Wells in the order set forth in the
Drilling Schedule and within one year from the Effective Date (except for Wells
#7, 8, 9 & 10 on the Drilling Schedule, which AEE shall use commercially
reasonable efforts to drill on or before April 1, 2013); provided AEE may drill
a Carry Well in a different order from time to time if AEE deems, in its good
faith judgment (and with prior notice to NEGP), such a variation is necessary or
prudent due to a change in circumstances affecting conduct, timing or costs of
drilling operations. AEE shall use commercially reasonable efforts to obtain a
second drilling rig as soon as possible after August 1, 2012 in order to drill
Wells #7, 8, 9 & 10 on the Drilling Schedule. If AEE does not commence
operations to Drill and Complete a certain Carry Well within one year from the
Effective Date (or, for Wells #7, 8, 9 & 10 on the Drilling Schedule, on or
before April 1, 2013), notwithstanding anything to the contrary in this
Agreement, NEGP shall not be required to participate in, or pay any Costs of
Drilling and Completing with respect to, such Carry Well and the Carry
Obligation (as hereinafter defined) for such Carry Well shall cease to apply.

 

 

 

1.3 Incorporation. The other provisions of the Agreement, to the extent not
amended hereby, shall be incorporated in this Amendment and deemed to be a part
hereof. This Amendment shall constitute a part of the Agreement, and shall be
construed and interpreted in accordance therewith.

 

1.4 Representations. Each Party represents to the other Parties that its
representations contained in Sections 4.1 to 4.3 and 5.1 to 5.3 of the
Agreement, as applicable are true and accurate as of the date of this Amendment,
and that such representations are deemed to be given or repeated by each party,
as the case may be, on the date of this Amendment.

 

1.5 Effect of Amendment. This Amendment shall bind and inure to the benefit of
the Parties and their respective successors and assignees. Except as
specifically provided for in this Amendment: (a) the Agreement shall remain in
full force and effect, (b) this Amendment shall not modify or affect the terms,
conditions or provisions of the Agreement, and (c) nothing contained in this
Amendment shall be deemed to be, or construed as, a waiver of any such terms,
conditions or provisions, or as a waiver of any other term, condition or
provision.

 

[signatures on next page]



 

-2-

 

The Parties have executed this Agreement effective as of the date first written
above.

 

AMERICAN EAGLE ENERGY CORPORATION

 

By: /s/ Brad Colby Name: Brad Colby Title: President


 

 

AMERICAN EAGLE ENERGY INC.

 

By: /s/ Thomas G. Lantz Name: Thomas G. Lantz Title: Chief Operating Officer


 

 

NEXTERA ENERGY GAS PRODUCING, LLC

 

By: /s/ Lawrence A. Wall, Jr. Name: Lawrence A.  Wall, Jr. Title: President


 

 

 



SIGNATURE PAGE TO FIRST AMENDMENT TO CARRY AGREEMENT



 

 

EXHIBIT B

 

DRILLING SCHEDULE

 

 

WELL # WELL NAME

WELL

LOCATION

SPACING UNIT

SIZE

SECTION TOWNSHIP RANGE COUNTY STATE 1 CHRISTIANSON 15-12-163-101 1 & 12 T163N
R101W DIVIDE ND 1279.36 2 CODY 15-11-163-101 2 & 11 T163N R101W DIVIDE ND
1278.40 3 COPLAN 1-3-163-101 3 & 10 T163N R101W DIVIDE ND 1277.60 4 TBD 4 & 9
T163N R101W DIVIDE ND 1277.20 5 TBD 28 & 33 T164N R101W DIVIDE ND 785.91 6 TBD
26 & 35 T164N R101W DIVIDE ND 725.91 7 TBD 1 & 12 T163N R101W DIVIDE ND 1279.36
8 TBD 3 & 10 T163N R101W DIVIDE ND 1277.60 9 TBD 4 & 9 T163N R101W DIVIDE ND
1277.20 10 TBD 28 & 33 T164N R101W DIVIDE ND 785.91

B-1

 

 

 

